— Order, Surrogate’s Court, New York County, entered August 1, 1975, inter alia, granting respondent’s motion to change attorneys and providing for the filing of an undertaking in the amount of $23,400 in the event substituted counsel requests the production of the outgoing attorney’s documents, unanimously affirmed, without costs and without disbursements. A client’s right to change attorneys is absolute; and not contested in this proceeding. The outgoing attorney’s retaining lien (he has no charging lien) is adequately protected by the order below. While there may be merit to appellant’s claim that the undertaking provided for fails to include any amount for the expenses of litigation to recover his claimed fee, the short answer thereto is that, in the circumstances of this case, there is no authority for any such recovery. Concur — Kupferman, J. P., Murphy, Lupiano, Capozzoli and Lane, JJ.